983 F.2d 1056
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Ronald GRAHAM, Petitioner.
No. 92-8087.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 29, 1992

On Petition for Writ of Mandamus.
Ronald Graham, Petitioner Pro Se.
PETITION DENIED.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Ronald Graham, a Virginia prisoner, filed this mandamus petition seeking recusal of a United States Magistrate Judge from Graham's current and future lawsuits and an order that another judge hear Graham's cases.  Graham alleged, in vague and conclusory terms, that the magistrate judge was biased against him, but Graham offered nothing to support his allegations.


2
An order directing recusal of a judge will only be granted upon a showing of extrajudicial bias.   In re Beard, 811 F.2d 818, 826-27 (4th Cir. 1987).  Graham has not made such a showing.  Further, to the extent that Graham is displeased with the disposition of his actions, he may appeal.   See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979) (mandamus not a substitute for appeal).  Therefore, we deny Graham's petition for mandamus relief.  Although we grant leave to proceed in forma pauperis, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.

PETITION DENIED